DETAILED ACTION
This office action is responsive to communication(s) filed on 4/22/2022.
The Remarks/Arguments filed on 4/22/2022 is herein referred to as “Amendment”.
The previous office action, mailed on 1/21/2022, is herein referred to as “Previous OA”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 3-17 and 19 are pending and are currently being examined.
Claims 2, 18 and 20 are cancelled.
Claim 1 is independent.

Claim Interpretation
Concerning claim(s) 1, 3 and 12: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions…presenting exhibited information”, without positively reciting a step in which the condition is actually met (as opposed to optionally met). Similar conditional statements (“under the condition”) appear in method claims 3 and 12.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19:
Claim 19 is indefinite since it depends upon cancelled claim 18.



Claims 2-20:
Claims 2-20 depend upon claim 1 and are also rejected at least for inheriting the same deficiency as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Alexander C. et al. (hereinafter Chen – US 20160232878 A1) in view of Pering; Trevor et al. (hereinafter Pering – US 20100169791 A1) and Lewak, Stanislaw (hereinafter Lewak – US 20050066291 A1). 

Independent Claim 1:
Chen teaches A method of displaying and interaction of information, comprising: 
[…];
detecting whether an interaction mode of the touch controlled screen is a single-person interaction mode or a multi-person interaction mode; (portals varying in size and position based on whether one [single-person] or more users [multi-person] are viewing the specific content on a media wall, ¶ 33. Also see title of the Chen’s invention, Abstract, and ¶¶ 5 and 57, and figs. 1 and 4) 
[…]; 
in response to a touch-controlling operation to the identifier, presenting exhibited information of the any one identifier on the touch-controlled screen […]; (a user touches a portion of an interactive media wall to select, for display by the media wall, from a menu of media content, ¶ 17 and fig. 1. Since the claimed information is presented/displayed, the information is also considered to be “exhibited information”. For examination purposes, the examiner interprets presenting exhibited information of the any one identifier as displaying/presenting information related to the identifier that received the touch-controlling operation.)
[…] under the condition that the interaction mode of the touch-controlled screen is detected to be the multi-person interaction mode, in response to a touch-controlling operation to the identifier, presenting the exhibited information of the any one identifier on the any one interaction region (a user touches [touch-controlling operation] a portion of an interactive media wall to select, for display [presenting] by the media wall, from a menu of media content, Chen ¶ 17 and Chen fig. 1. And such displays are through portals that are displayed on the media wall, depending on the multiple users viewing the content, Chen ¶ 33 and Chen figs. 1 and 4) 
Chen does not appear to expressly teach 
that the presenting is done “in full screen” and “under the condition that the interaction mode of the touch-controlled screen is detected to be the single-person interaction mode”.
However, Pering teaches/suggests that the presenting is done “in full screen” and “under the condition that the interaction mode of the touch-controlled screen is detected to be the single-person interaction mode” (in a single user mode, content is displayed in full-screen to maximize use of screen real-estate, ¶ 17). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein that the presenting is done “in full screen” and “under the condition that the interaction mode of the touch-controlled screen is detected to be the single-person interaction mode”, as taught/suggested by Pering.
One would have been motivated to make such a combination in order to arrive at a more efficient method that allows the one person viewing the content to maximize the real estate of the media wall (adjust portal size to one person, Chen ¶ 33; maximize real estate of screen, Pering ¶ 17).
Chen does not appear to expressly teach “displaying a frame on a touch-controlled screen having a plurality of interaction regions, wherein the frame comprises a plurality of identifiers, a displaying position of any one identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions;” and that the presenting steps occur “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions” or “under the condition that the displaying position of the identifier has entered any one interaction region”. 
However, Lewak teaches/suggests 
displaying a frame on a touch-controlled screen having a plurality of interaction regions, (touch sensitive display displays menus of any size and shape, including circular or semi-circular data selection menus, ¶¶ 40, 43 and 78-79 and figs. 2 and 21)
wherein the frame comprises a plurality of identifiers, (e.g., e1, e2, e3, and e4, ¶ 80 and fig. 22)
a displaying position of each identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions; (the displayed menu may appear to spin/rotate, replacing one or more previously menu options with new menu options, ¶ 80)
 and that the presenting steps occur “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions” or “under the condition that the displaying position of the identifier has entered any one interaction region” (non-modifier menu items are moved to [are entered to] regions M2 and M3 in order to be selectable, ¶¶ 78-79 and fig. 21.). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen to include “displaying a frame on a touch-controlled screen having a plurality of interaction regions, wherein the frame comprises a plurality of identifiers, a displaying position of each identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions;” and that the presenting is done “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions”, as taught/suggested by Lewak.
One would have been motivated to make such a combination in order to improve the efficiency and ease of data selections/entry of the method (Lewak, ¶ 8).

Claim 3:
	The rejection of claim 1 is incorporated. Chen further teaches 
wherein the step of detecting whether the interaction mode of the touch-controlled screen is the single-person interaction mode or the multi-person interaction mode comprises:
collecting scene images in front of the interaction regions and performing image recognition, to acquire quantities of users in front of each of the interaction regions; (users’ presence is identified as being proximate to portions of the display. E.g., by using sensors, including image recognition sensors, such as face, retina, and fingerprint recognition sensors, Chen ¶¶ 4-5, 17 and 24)
under the condition that the sum of the quantities of the users in front of each of the interaction regions is equal to 1, determining that the interaction mode of the touch-controlled screen is the single-person interaction mode; (one or more users interact with the media wall, Chen ¶ 33)
and under the condition that a sum of the quantities of the users in front of each of the interaction regions is greater than 1, determining that the interaction mode of the touch-controlled screen is the multi-person interaction mode. (one or more users interact with the media wall, Chen ¶ 33)

Claim 4:
The rejection of claim 1 is incorporated. Lewak further teaches wherein the identifier comprises a graphic identifier and/or a text mark. (text marks such as "e1", "e2" or "e3", Lewak ¶ 81)

Claim 8:
	The rejection of claim 1 is incorporated. Chen further teaches wherein the exhibited information of the identifier comprises: at least one of text information, image information and a sub-identifier of the identifier. (media content is for example, movies and images, Chen ¶ 14)

Claim 13:
	The rejection of claim 1 is incorporated. Chen, as modified, further teaches
A device of displaying and interaction of information, wherein the device comprises a controller and a touch-controlled screen; (touchscreen, Chen ¶ 17; media wall with computing module, Chen ¶ 61 and Chen fig. 5)
the touch-controlled screen has a plurality of interaction regions; (multiple users interacting with the same display in different portions of the display, Chen Abstract, Chen ¶¶ 28 and 57 and Chen fig. 1)
and the controller is configured for implementing the method according to claim 1. (see mapping of claim 1)

Claim 14:
	The rejection of claim 13 is incorporated. Chen further teaches wherein the touch-controlled screen has three interaction regions that are arranged side by side. (three presentations, associated with multiple users, are displayed, on visual portions of the media wall, side by side, Chen fig. 1 and Chen ¶¶ 5, 17 and 33) 

Claim 15:
	The rejection of claim 13 is incorporated. Chen further teaches wherein the touch-controlled screen is a touch-controlled spliced screen that is formed by splicing a plurality of sub-touch-controlled screens, and each of the interaction regions comprises at least one of the sub-touch-controlled screens. (each of the portals are separately displayed on the media wall touch screen, Chen fig. 1 and Chen ¶¶ 5, 17 and 33) 

Claims 16 and 17:
Claim(s) 16 and 17 is/are directed to a computer device and computer-readable medium for performing the steps of the method in claim 1, and are rejected using similar rationale(s).

Claim 19:
Although Claim(s) 19, is indefinite, see 112(b) rejection, it seems to be directed to a computer device for performing the steps of the method in claim 3, and is rejected using similar rationale(s).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Pering (US 20100169791 A1) and Lewak (US 20050066291 A1), as applied to claim 4 above, and further in view of Nakamura; Keigo (hereinafter Nakamura – US 20110131528 A1).

Claim 5:
	The rejection of claim 4 is incorporated. Lewak further teaches
wherein the respective displaying trajectories of the plurality of identifiers are a plurality of orbit trajectories that revolve around a predetermined center point; […]. (data items rotated in a circular menu either clockwise or counter-clockwise, Lewak ¶¶ 11, 79, 81 and figs. 21-24)
Chen does not appear to expressly teach and a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier. 
However, Nakamura teaches/suggests and a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier (menu items with higher frequency of user are displayed with a larger size, ¶ 89). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier, as taught/suggested by Nakamura.
One would have been motivated to make such a combination to arrive at a more user-friendly method that reduces selection burden of the user (Nakamura ¶ 34).

Claim 6:
	The rejection of claim 4 is incorporated. Lewak further teaches
wherein the respective displaying trajectories of the plurality of identifiers are a plurality of orbit trajectories that revolve around a predetermined center point; […]. (data items rotated in a circular menu either clockwise or counter-clockwise, Lewak ¶¶ 11, 79, 81 and figs. 21-24)
Chen does not appear to expressly teach and a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier. 
However, Nakamura teaches/suggests and a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier (menu items with higher frequency of user are displayed with a larger size, ¶ 89). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier, as taught/suggested by Nakamura.
One would have been motivated to make such a combination to arrive at a more user-friendly method that reduces selection burden of the user (Nakamura ¶ 34).

Claim 7:
	The rejection of claim 5 is incorporated. Nakamura further teaches
wherein the changing of the size of the identifier with the frequency of the touch-controlling operations to the identifier comprises: increasing the size of the identifier with increasing of the frequency of the touch-controlling operations to the identifier; (menu items with higher frequency of user are displayed with a larger size, Nakamura ¶ 89)
or the changing of the size of the displaying trajectory of the identifier with the frequency of the touch-controlling operations to the identifier comprises: increasing a radius of the displaying trajectory of the identifier with increasing of the frequency of the touch-controlling operations to the identifier. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Pering (US 20100169791 A1) and Lewak (US 20050066291 A1), as applied to claim 8 above, and further in view of O'Byrne; David Niall et al. (hereinafter O'Byrne – US 20140229891 A1).

Claim 9:
	The rejection of claim 8 is incorporated. Chen further teaches exhibition pages comprises text information and/or image information. (media content is for example, movies and images, Chen ¶ 14) 
Chen does not appear to expressly teach wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center. 
However, O'Byrne teaches/suggests 
wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises:
in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; (¶ 30)
and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center, as taught/suggested by O'Byrne.
One would have been motivated to make such a combination in order to arrive at a more flexible, user friendly method, allowing for users to drag displayed windows to different positions on the display (O'Byrne ¶ 30).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Pering (US 20100169791 A1) and Lewak (US 20050066291 A1), as applied to claim 8 above, and further in view of Tanaka; Kiyoaki et al. (hereinafter Tanaka – US 20150261402 A1).

Claim 10:
	The rejection of claim 8 is incorporated. Chen does not appear to expressly teach wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier.
However, Tanaka teaches/suggests 
wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises:
in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; (a number of menus having several selection levels are displayed and navigated by user selections, wherein the currently selected menu set displays at the center of the display unit, Abstract and ¶¶ 50-51 and 76-77 and figs. 4 and 10)
or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier, as taught/suggested by Tanaka.
One would have been motivated to make such a combination in order to improve the usability of the method by making it easier to recognize with menu set is currently selected (Tanaka, ¶¶ 76-77).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Chen (US 20160232878 A1) in view of Pering (US 20100169791 A1) and Lewak (US 20050066291 A1) and Tanaka (US 20150261402 A1), as applied to claim 10 above, and further in view of Molgaard; Claus et al. (hereinafter Molgaard – US 20140354845 A1).

Claim 11:
	The rejection of claim 10 is incorporated. Chen does not appear to expressly teach wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier. 
However, Molgaard teaches/suggests wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier. (displaying navigation bar including multiple other selectable items during a full screen presentation, ¶ 62)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier, as taught/suggested by Molgaard.
One would have been motivated to make such a combination in order to afford easy navigation through multiple items (Molgaard, ¶ 77).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Pering (US 20100169791 A1) and Lewak (US 20050066291 A1), as applied to claim 1 above, and further in view of Dashwood; Timothy (hereinafter Dashwood – US 20170295361 A1).

Claim 12:
	The rejection of claim 1 is incorporated. Chen does not appear to expressly teach further comprising: under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier. 
However, Dashwood teaches/suggests further comprising: under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier. (when touch inactivity time satisfies a threshold, user interface is removed from display device to avoid obstruction of a preview image, ¶ 42 and fig. 4:415,420. Display is touch screen, ¶ 49).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen to further comprise under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier as taught/suggested by Dashwood.
One would have been motivated to make such a combination in order arrive at a more efficient method that prevents unattended display displayed objects from taken up display space (Dashwood, ¶¶ 25 and 42).

Response to Arguments
112 rejections
Previous 112(b) rejection(s) removed due to claim amendment(s). 

103 rejections
	The applicant’s arguments have been fully considered, but are not persuasive for the reason(s) discussed below:

103 Argument 1:
	Concerning claim 1, the applicant alleges that Lewak’s disclosure of spinning, or rotating, of the selection menu is different from the claimed feature of "a displaying position of any one identifier of the plurality of identifiers on the touch-controlled screen changes over time", because unlike Lewak’s menu item identifiers, in claim 1, “the identifiers automatically move themselves from the very beginning, which does not depend on any external force” (Amendment, Pgs 9-10).

103 Response 1: 
The examiner respectfully disagrees. 
First, it is noted that the feature upon which applicant relies (i.e., that “the identifiers automatically move themselves from the very beginning, which does not depend on any external force”) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in Lewak, as is well-known for all computer-based methods, steps performed by the computing device are typically understood as being performed “automatically” by the execution of computer instructions by a processor(s) of the computing device.

103 Argument 2:
The applicant alleges that Lewak does not address a multi-user mode of claim 1, or a large enough area for multiple users to simultaneously interact because Lewak merely discloses a method used in a personal electronic device by a single and individual user, wherein a user’s rolling of a screen would affect the use by the other users. (Amendment, Pgs 10-11)
	
103 Response 2:
The examiner respectfully disagrees. 
First, concerning applicant's allegations against Lewak individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Chen teaches a multi-user interaction because, as mentioned in the Previous OA (for now-cancelled-claim 2) and in the above 103 rejection (for claim 1), one or more users may simultaneously interact with the media wall, at least by simultaneously viewing content on the media wall, ¶ 33 (also see title of the Chen’s invention, Abstract, and ¶¶ 5 and 57, and figs. 1 and 4). That is, Chen undoubtedly reflects a multi-user/multi-viewer interactive space via a media wall. 
Lastly, Pering also reflects single user and multi-user interaction modes, ¶ 17. Also see fig. 2.

103 Argument 3:
	The applicant, reproduced Lewak ¶ 80 and alleges that Lewak and other references fail to disclose claim 1’s “the displaying trajectory of the identifier is distributed in the plurality of the interaction regions” at least because the spinning/rotating of the menu items replaces previously displayed items with new items, but “there is no teaching of the displaying trajectory of the identifier being distributed in a plurality of interaction regions” (Amendment, Pgs 11-12). 

103 Response 3:
The examiner respectfully disagrees. 
First, Figure 21 provides an example of the menu, which includes multiple menu items/options displayed in a plurality of interaction regions. 
Second, as should be expected for a menu option, and as explained in ¶ 78, the menu options are selectable [interactive]. 
Third, as a person having ordinary skill in the art can easily appreciate by examining Lewak’s disclosure of the rotating of the menu items, see at least fig. 21 and ¶¶ 78-79, as the menu items rotate through the menu, they will appear in more than one location of the menu, e.g., if an item is in region M2 originally, after a clockwise rotation, it will appear in region M3. Which is reflective of a trajectory of the identifier distributed in a plurality of interactive regions (e.g., at least regions M2 and M3). 
At least for the abovementioned reasons, Lewak clearly discloses “the displaying trajectory of the identifier is distributed in the plurality of the interaction regions”.

103 Argument 4:
	The applicant alleges that Chen doesn’t disclose “detecting whether an interaction mode of the touch- controlled screen is a single-person interaction mode or a multi-person interaction mode; under the condition that it is detected that the interaction mode of the touch-controlled screen is the multi-person interaction mode, in response to a touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region” (of claim 1) because Chen only discloses that the media content can be operated by more than one user, but does not disclose a simultaneous multi-person interaction. (Amendment, Pgs 12-13).

103 Response 4:
	The examiner respectfully disagrees. 
	As mentioned above in 103 Response 2, Chen teaches a multi-user interaction because, as mentioned in the Previous OA (for now-cancelled-claim 2) and in the above 103 rejection (for claim 1), one or more users may simultaneously interact with the media wall, at least by simultaneously viewing content on the media wall, ¶ 33 (also see title of the Chen’s invention, Abstract, and ¶¶ 5 and 57, and figs. 1 and 4). That is, Chen undoubtedly reflects a multi-user/multi-viewer interactive space via a media wall.

103 Argument 5:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg 13)

103 Response 5:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the above 103 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175